EXHIBIT 10.2
 


July 20, 2007




Mr. Thomas Melina


 
Re: Terms of Employment




Dear Tom:


I am pleased to confirm that MRO Integrated Solutions, LLC (the “Company”), a
wholly owned subsidiary of Conihasset Capital Partners, Inc. (“Conihasset”),
offers employment to you as the President of the Company based on the following
terms.


Term of Employment. The initial term of this agreement will begin on your date
of employment by the Company, July 1, 2007, and will end on June 30, 2008. You
and the Company may mutually agree to renew this agreement for up to two (2)
additional terms. The first optional renewal term will begin on July 1, 2008 and
will end on June 30, 2009. The second optional renewal period will begin on July
1, 2009, and will end on June 30, 2010. You agree to provide the Company with
30-days advance written notice prior to the end of the initial term or the first
renewal term, whichever is applicable, if you determine not to renew this
agreement at the end of that term. Similarly, the Company will provide you with
30-days advance written notice prior to the end of the initial term or the first
renewal term, whichever is applicable, if the Company determines not to renew
this agreement at the end of that term.


Position. You will join the Company as its President, with all duties,
responsibilities, and authority consistent with that position as specified in
the job description, which is attached as Exhibit A to, and incorporated by
reference in, this agreement. You will report directly to the Chief Executive
Officer of the Company.


Base Salary. The annual rate of your base salary for each term of employment
will be:


1.  $185,000 for the initial term of this agreement;


2.  $198,875 for the first renewal term, beginning July 1, 2008 and ending June
30, 2009; and
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
3.  $213,700 for the second renewal term, beginning July 1, 2009 and ending June
30, 2010.


A pro-rata portion of the annual base salary for each term will be payable on
the Company’s regular payroll schedule for executive officers.


Annual Bonus. For each one-year term of employment, you will be eligible for an
annual bonus of up to 75% of your base salary, which may be pro-rated for less
than one year of service if the Compensation Committee of the Company’s Board of
Directors (the “Committee”) determines that a bonus is payable before your
initial term of employment has elapsed. The Committee will determine the time at
which a bonus is payable; however, a bonus based on your service during the
Company’s fiscal year, will be paid February 15th of the next year, and a bonus
based on your service during the entire period July 1 to June 30 will be paid on
the next following August 15th. The Company may pay your bonus in cash or in
Company stock, at the sole discretion of the Committee. No bonus will be payable
if the Company does not return a net profit for the relevant period.


The Committee will determine your annual bonus eligibility based on its
assessment of the following five criteria, with 20% of the bonus opportunity
determined based on each factor:


1. Profitability. For the initial term of this agreement, the Committee will
consider the Company’s general profitability for the fiscal year ending December
31, 2007. During subsequent terms, the Committee will consider: (a) any increase
in profitability since the last evaluation date during the fiscal year ending in
the relevant term, and (b) the amount of such increases.


2. Revenue Growth. The Company must realize revenue growth of 15% per annum, at
a minimum, during its fiscal year ending in the relevant term. In determining
whether this target has been met, the Committee will consider both organic and
inorganic revenue growth. There will be no negative impact if growth declines
solely as a direct result of the divestiture or sale of major asset(s).


3. Financial Health. The Company’s financial health will be evaluated based on
certain working capital tests. At the close of the fiscal year ending during the
relevant term, the Company must meet the following minimum working capital ratio
standards on an annual basis:


(a) Current Ratio: 1.5 or greater
(b) Quick Ratio: 1.0 or greater
(c) Inventory Turnover: 4 times or greater


4. Debt Management. The Company must maintain a Fixed Charge Coverage Ratio of
1.75 or greater during the fiscal year ending in the relevant term. The fixed
charge coverage ratio shall be computed as follows:


(Capital Expenditures + Principle payments due + Interest payments due ) ≥ 1.75
EBITDA
 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
5. Regulatory Compliance. For each fiscal year ending in the relevant term, the
President must ensure that all data provided to Conihasset for Conihasset’s
reporting to the Securities and Exchange Commission or under rules promulgated
by the Securities and Exchange Commission is complete, accurate and provided in
a timely manner to meet deadlines prescribed by the relevant rules and such
timeframes as may be established by the Company’s Chief Executive Officer or
officers of Conihasset.


Equity Based Compensation. As a key employee of the Company, you will be
eligible to participate in the Conihasset Capital Partners, Inc. Stock Option
Plan (the “Plan”).
 
Options that are scheduled to vest after the date of grant will vest only if you
remain employed by the Company on the vesting date. Please note that your option
award will be made pursuant to the terms of the Plan and the award agreement. In
the event of any discrepancy between the terms and conditions of your award as
provided in this letter and the terms and conditions as provided in the Plan and
the award agreement, the provisions of the Plan and the award agreement will
govern.


Employee Benefits. You will be eligible for the medical and dental coverage
provided generally to the Company’s executive officers in accordance with the
terms and conditions of such plans and benefits, and upon your affirmative
election to participate in such coverage. You will also be eligible to
participate in the benefits package provided to other senior executives of the
Company and Conihasset.


Paid Time Off. Upon your employment, you will be eligible for up to four (4)
weeks (20 days) of paid time off for each term of employment.


Severance Benefits. Upon involuntary termination of your employment by the
Company for any reason other than Cause during the term of employment, including
any decision by the Company not to renew the terms of this agreement as
referenced above for any reason other than Cause, you will be entitled to
continue to receive your base salary, as well as your medical and dental
benefits (if you elected this coverage prior to your termination) for twelve
(12) months following the date of your termination of employment. This benefit
will not be payable in the event that you decide not to renew this agreement or
you otherwise voluntarily terminate your employment in any manner. For this
purpose, “Cause” shall be defined as conduct (including a breach of fiduciary
duty to the Company or its affiliates or any violation of the policies of the
Company or Conihasset relating to compliance with applicable law) which is
demonstrably and materially injurious to the Company or its affiliates or with
respect to which the Company demonstrates a high likelihood of material injury
to the Company or its affiliates, monetarily or otherwise, unless the conduct in
question was undertaken in good faith and with a rational business purpose and
based upon the honest belief that such conduct was in the best interest of the
Company or its affiliates, as the case may be. In particular, “Cause” shall
include, but not be limited to, your:


(a) Conviction of a felony or conviction of a misdemeanor involving moral
turpitude (from which no further appeals have been or can be taken) as
determined in good faith by the Company;
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
(b) Material breach of the Company’s policies or code of conduct, as determined
in good faith by the Company;
 
(c) Gross abdication of your duties as an employee and officer of the Company
(other than due to your illness or personal family problems), which conduct
remains uncured for a period of at least thirty (30) days following written
notice of the conduct by the Company to you, in each case as determined in good
faith by the Company; or
 
(d)  Misappropriation of Company assets, personal dishonesty or business conduct
which causes material or potentially material financial or reputational harm to
the Company, in each case as determined in good faith by the Company.
 
* * *
 
Please note that the terms of employment contained in this letter supersede all
prior discussions, documents, and agreements concerning your employment with the
Company, and constitute the entire terms of employment offered to you by the
Company. This letter agreement may be amended only by a written agreement
between you and the Company.


On behalf of Conihasset and the Company we welcome you to the Company, and we
look forward to working with you to ensure the Company’s continued success.
 
 
Sincerely,
 

        /s/ Richard D. Bailey      

--------------------------------------------------------------------------------

By: Richard D. Bailey
Chief Executive Officer
Conihasset Capital Partners, Inc.
           

 
I accept the offer of employment with MRO Integrated Solutions, LLC on the terms
and conditions specified in this letter agreement and the attached job
description.
 

        July 21, 2007      /s/ Thomas Melina

--------------------------------------------------------------------------------

Date     

--------------------------------------------------------------------------------

Thomas Melina        

 
 
4

--------------------------------------------------------------------------------

 